Case 5:18-cv-02042-MWF-SP Document 26 Filed 03/24/20 Page 1 of 1 Page ID #:71



  1
  2                                           JS-6
  3
  4
  5
  6
  7
                           UNITED STATES DISTRICT COURT
  8                       CENTRAL DISTRICT OF CALIFORNIA
  9
 10   LINDA VODICKA,                             Case No.: 5:18-CV-02042-MWF-SP

 11                Plaintiff,                    ORDER
            vs.
 12   NAVIENT SOLUTIONS, LLC,
 13   formerly known as
      NAVIENT SOLUTIONS, INC.,
 14                Defendant.
 15
            Upon review of the parties’ Stipulation of Dismissal of Defendant Navient
 16
      Solutions, LLC, and good cause appearing,
 17
            IT IS ORDERED that the Stipulation is GRANTED.
 18
            The above-entitled matter is hereby dismissed with prejudice, as to Navient
 19
      Solutions, LLC, with the parties to bear their own attorneys’ fees, costs, and
 20
      expenses.
 21
            IT IS SO ORDERED.
 22
 23
      Dated: March 24, 2020
 24
 25
                                      HONORABLE MICHAEL W. FITZGERALD
 26                                   UNITED STATES DISTRICT JUDGE
 27
 28

                                                -1-
